DONALD RUSSELL, Circuit Judge,
dissenting:
The real issue in this case concerns a number of Kodak photographs of the scene of the crime. The photographs had blurs. Whether the blurs represented blood or not was a critical fact. The only proof that these blurs represented blood was the testimony of Officer Counts, who said that the blurs could be blood. Counts was no expert on blood or blood’s possible appearance in a photograph. There is, however, a well recognized test— serology. The prosecution admitted this, as I read the record. The defense admitted it had not subjected the photographs to such a test. Without such a test, it could not be said with any assurance of certainty that the blurs on the photograph were blood. In the absence of such proof, it would have been highly prejudicial for the state judge to admit these photographs into evidence. The action of the state judge in finding that a mistrial was, in effect, “manifestly necessary” by the manner in which the photographs were gotten into the record is correct. I feel that this issue argues against any precipitate action in granting freedom to defendants whose guilt is so clear in a murder of gross heinousness. I dissent for these reasons.
WTDENER, J., joins this dissent.